NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted November 4, 2014
                               Decided November 4, 2014

                                          Before

                           RICHARD D. CUDAHY, Circuit Judge

                           MICHAEL S. KANNE, Circuit Judge

                           ANN CLAIRE WILLIAMS, Circuit Judge

Nos. 14-1287 & 14-1291

UNITED STATES OF AMERICA,                          Appeals from the United States District
     Plaintiff–Appellee,                           Court for the Central District of Illinois.

       v.                                          Nos. 1:05-cr-10084-001 & 13-10018-001

ANTQUINT L. COX,                                   Joe Billy McDade,
    Defendant–Appellant.                           Judge.

                                        ORDER

        After serving time for a series of drug convictions, Antquint Cox violated the
terms of his supervised release by using and dealing cocaine. Cox admitted to each of
those violations. The district court revoked his supervision and imposed a 12-month
term of reimprisonment. Based on the same criminal conduct, Cox also pleaded guilty
to possession of cocaine base with intent to distribute, see 21 U.S.C. § 841(b)(1)(B), and
possession of a firearm during a drug trafficking crime, see 18 U.S.C. § 924(c). The
district court imposed sentences of 262 months’ and 60 months’ imprisonment,
respectively, to run consecutively to each other and to the term of reimprisonment. Cox
filed a notice of appeal in each case, but his appointed attorney asserts that all possible
claims in these consolidated appeals are frivolous and moves to withdraw under Anders
v. California, 386 U.S. 738 (1967). Cox has not accepted our invitation to comment on
Nos. 14-1287 & 14-1291                                                                Page 2

counsel’s motion. See CIR. R. 51(b). Counsel submitted a brief that explains the nature of
these cases and addresses the issues that appeals of this kind might be expected to
involve. Because the analysis in the brief appears to be thorough, we limit our review to
the subjects counsel discusses. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014);
United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996).

       Counsel tells us that Cox does not wish to have his guilty plea set aside, and thus
counsel appropriately forgoes discussing the voluntariness of the plea or the adequacy
of Cox’s plea colloquy. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012);
United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002). Counsel does not say whether
Cox wants to dispute the revocation of his supervised release, but nonetheless such an
argument would be frivolous because Cox admitted violating conditions of his release,
see 18 U.S.C. § 3583(e)(3), and revocation and reimprisonment were mandatory because
one of those conditions prohibits unlawful possession of controlled substances, see id.
§ 3583(g)(1); United States v. Hondras, 296 F.3d 601, 602 (7th Cir. 2002).

        Counsel next considers whether Cox could challenge the reasonableness of his
prison sentence, and we agree with him that such a challenge would be frivolous. First,
the district court properly designated Cox a career offender based on his two prior
felony convictions for controlled-substance offenses, see U.S.S.G. § 4B1.1(a). Second,
Cox’s 262-month sentence was at the bottom of his calculated guidelines range (262–327
months, based on a total offense level of 34 and criminal-history category of VI).
Counsel gives no reason to disregard the presumption that this within-guidelines
sentence is reasonable, see Rita v. United States, 551 U.S. 338, 347 (2007); United States v.
Womack, 732 F.3d 745, 747 (7th Cir. 2013), and we see none. The court considered the
relevant 18 U.S.C. § 3553(a) factors—including the nature and circumstances of his
offense (especially the way he moved up the ladder to become a major cocaine
supplier), his history and characteristics (particularly his repeat offenses in spite of his
intelligence, leadership skills, and potential), and the need to protect the community
from similar crimes. Furthermore, Cox received the statutory-minimum sentence of 60
months’ imprisonment for the firearm conviction, so a challenge to its reasonableness
necessarily would be frivolous. See United States v. Johnson, 580 F.3d 666, 673 (7th Cir.
2009).

      Regarding the period of reimprisonment for the supervised-release violation,
counsel did not identify a basis for challenging the guidelines range of 51 to 63
months—statutorily capped at 60 months, see 18 U.S.C. § 3583(e)(3)—based on a
criminal-history category of VI and his “Grade A” controlled-substance violations.
Nos. 14-1287 & 14-1291                                                                Page 3

See U.S.S.G. §§ 7B1.1(a)(1), 7B1.4(a); United States v. Snyder, 635 F.3d 956, 960 (7th Cir.
2011). Given the court’s discussion of relevant § 3553(a) factors, as noted above, we
would not conclude that a below-guidelines sentence of 12 months was plainly
unreasonable. See United States v. Berry, 583 F.3d 1032, 1034 (7th Cir. 2009); United States
v. Neal, 512 F.3d 427, 438–39 (7th Cir. 2008).

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.